Citation Nr: 9932861	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  94-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right index finger.

3.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to December 
1991, including service in Operation Desert Storm.  In 
December 1996, the Board of Veterans' Appeals (Board) denied 
entitlement to a compensable evaluation for service-connected 
residuals of a fracture of the right third metatarsal and 
remanded the issues listed on the title page to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, for additional development, to include 
obtaining new examinations of the veteran.  The case was 
returned to the Board in February 1999.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claims has been obtained.

2.  The veteran did not engage in combat with the enemy, 
there is no established diagnosis of PTSD, and there is no 
credible evidence on file corroborating any of the veteran's 
alleged service stressors.

3.  There was full extension of the index finger with slight 
limitation of flexion on VA examination in December 1992.

4.  The veteran's service-connected disabilities do not cause 
a problem with employment.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 1991); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. 
§ 3.304(f) (1999).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the right index finger have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.20, 
4.31, 4.71a, Diagnostic Codes 5299-5225 (1999).

3.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324 is not warranted.  38 C.F.R. § 3.324 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found the veteran's claims to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) and is satisfied 
that VA has satisfied its duty to assist the veteran in the 
development of the facts pertinent to these claims.  

In this regard, the Board notes that the December 1996 Board 
remand directed that the veteran be requested to provide 
information on any additional medical records pertinent to 
his claims and additional details concerning his alleged 
service stressors.  The record reflects that the RO complied 
with the Board's directive but the veteran failed to respond 
to the RO's request for additional information.  Pursuant to 
the Board's remand, the RO also scheduled the veteran for VA 
examinations in September and October 1998.  The veteran 
failed to report for the VA examinations without explanation.  
When a veteran fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (1999).  

It was contended by the veteran's representative in October 
1999 that there is no evidence of record showing that the 
veteran was properly notified of the scheduled VA 
examinations in September and October 1998.  The Board notes, 
however, that although the veteran's failure to report for 
the scheduled examinations was noted in the supplemental 
statement of the case sent to the veteran in November 1998, 
the veteran did not inform the RO that he did not receive 
notice of the examinations nor did he indicate a willingness 
to report for the examinations if they were rescheduled.  
Moreover, the representative has not indicated that the 
veteran has told him that he did not receive notice of the 
examinations or that he is willing to report for the 
examinations if they are rescheduled.  In light of these 
circumstances, the Board is satisfied that all available 
evidence necessary for an equitable disposition of the appeal 
has been obtained and that no useful purpose would be served 
by remanding the case for rescheduling of the VA 
examinations.

I. Service connection

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991). 

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1998); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32807-32808 (1999).

The veteran's service medical records do not contain any 
diagnosis of PTSD, including on discharge medical history and 
examination reports in November 1991.  The evidence on file 
reveals that the veteran's specialty was helicopter mechanic; 
he was not awarded any combat medals.

According to a June 1992 report from J. E. McAlister, M.D., 
the veteran dated his problems with insomnia, fatigue, and 
lack of concentration to his last several months of service.  
It was noted that, while the veteran served in Operation 
Desert Storm, he did not see actual combat.  The diagnosis 
was major depression, single.

VA outpatient records from August to October 1992 reveal an 
assessment of depression in August and September 1992, with 
an assessment of sub diagnostic PTSD in September 1992.

On VA psychiatric examination in February 1993, the veteran 
talked about his service stressors.  The diagnoses were 
bipolar disorder not otherwise specified (hypomanic episode 
of indeterminate duration, no evidence of depressive 
episode); and PTSD.

A June 1993 Persian Gulf Registry contains a diagnosis of 
PTSD.  VA outpatient records dated in July 1993 and April 
1994 contain an assessment of PTSD symptoms.

The veteran testified at his personal hearing at the RO in 
July 1994 that his service stressors included having a good 
friend killed in a helicopter crash in service, having to put 
body parts of American soldiers killed in a helicopter crash 
in body bags, and seeing dead Iraqi soldiers during Operation 
Desert Storm.

Although there are diagnoses of PTSD on file beginning after 
service discharge, the current medical evidence of record is 
not adequate to establish the current presence of PTSD.  In 
this regard, the Board notes that none of the treatment 
records showing a diagnosis of PTSD provides an adequate 
explanation of the basis for the diagnosis.  In addition, 
some of the medical evidence indicates that the veteran does 
not meet the criteria for a diagnosis of PTSD.  Moreover, 
there is no medical evidence for the period since 1994 
showing that the veteran has been found to have PTSD.  As 
discussed above, the veteran failed to report for the VA 
examinations scheduled pursuant to the Board's remand.  
Consequently, the Board must decide the appeal based on the 
current record, which contains no recent medical evidence of 
PTSD and insufficient medical evidence to establish this 
diagnosis.

Moreover, there is no verification of the veteran's claimed 
service stressors.  The record indicates, including in the 
medical report from Dr. McAlister, that the veteran did not 
engage in combat.  As discussed above, pursuant to the 
Board's December 1996 remand, the veteran was requested to 
provide additional information concerning his alleged 
stressors in order to facilitate a search of service records 
corroborative of the alleged stressors.  He failed to do so.  
The veteran has not provided a statement from any one who 
served with him and is able to corroborate an alleged 
stressor, and the record does not otherwise contain 
corroborating evidence of any alleged stressor.  

Since the veteran did not engage in combat with the enemy, no 
stressor supporting a diagnosis of PTSD has been 
corroborated, and the medical evidence is insufficient to 
establish a current diagnosis of PTSD, the claim for service 
connection for PTSD must be denied.

II. Increased Rating and 38 C.F.R. § 3.324

On VA examination in December 1992, the veteran complained of 
recurrent pain in the proximal interphalangeal (PIP) joint of 
the right index finger with slight limitation of flexion of 
the joint.  He had pain especially at the end of the day, 
with prolonged use of the right hand, as well as during cold 
exposure.  The veteran indicated that he was right-handed.  
Physical examination revealed that the veteran's right PIP 
joint appeared normal in size and shape.  There was full 
extension of the joint with just a slight limitation of 
flexion.  He could barely oppose the index finger to the 
palm.  He could use the index finger to grip but had some 
loss of flexion strength with complaints of pain in the PIP 
joint.  The pertinent impression was old fracture of the 
right index finger with symptomatic PIP joint.  X-rays of the 
right hand in December 1992 were considered normal.

The veteran testified at his personal hearing at the RO in 
July 1994 that he had loss of strength and loss of motion in 
the right index finger.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R.  Part 4. When an unlisted condition is encountered, 
it is permissible to rate it under a closely related disease 
or injury in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31.  

The veteran's service-connected right index finger disability 
is rated under Diagnostic Code 5225, which provides that a 10 
percent evaluation is warranted when there is either 
favorable or unfavorable ankylosis of the index finger of 
either hand.  With only one joint of a digit ankylosed or 
limited in its motion, the determination will be made on the 
basis of whether motion is possible to within 2 inches (5.1 
cms.) of the median transverse fold of the palm; when so 
possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5225.

The only pertinent clinical evidence since service is the 
December 1992 VA examination report, which shows that the 
veteran was found to have full extension of the right PIP 
joint with slight limitation of flexion, no change in size or 
shape of the finger, and no X-ray abnormality of the finger.  
Since range of motion of the right index finger is almost 
full, with no physical or X-ray evidence of any deformity or 
other residual of the fracture, the requirements for a 
compensable evaluation are not met.  The Board has considered 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and the provisions of 
38 C.F.R. §§ 4.40, 4.45 (1999), but notes that there is no 
objective evidence of pain or other significant functional 
impairment associated with the fracture residuals.  

With respect to the claim for a compensable evaluation under 
38 C.F.R. § 3.324, the Board notes that this section provides 
that where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation can be assigned, 
but not in combination with any other rating.  In addition to 
the residuals of a fracture of the right index finger, 
service connection is in effect for residuals of a fracture 
of the right third metatarsal, evaluated as noncompensably 
disabling.

The only post-service medical evidence pertaining to the 
residuals of a fracture of the right third metatarsal is the 
report of a December 1992 VA examination.  The report 
indicates that there were no gross objective changes in the 
right foot, with no palpable abnormality; the veteran 
complained of some pain to pressure over the distal right 
second metatarsal.  He had a normal gait and could bear his 
full weight on the right foot without any expression of pain.  
The pertinent impression was history of old fracture of the 
right third metatarsal, intermittently symptomatic, minimal.  
X-rays of the right foot in December 1992 were considered 
normal.  

As discussed above, the residuals of the fracture of the 
right index finger are manifested by only slight limitation 
of motion.  The residuals of a fracture of the right third 
metatarsal are not shown to be productive of any significant 
functional impairment.  Therefore, there is no reasonable 
basis for concluding that the residuals of these fractures 
would interfere with normal employability.  Accordingly, a 
compensable evaluation is not warranted under the provisions 
of 38 C.F.R. § 3.324.

	
ORDER

Service connection for PTSD is denied.

A compensable evaluation for residuals of a fracture of the 
right index finger is denied.

A compensable evaluation for multiple noncompensable service-
connected disabilities under the provisions of 38 C.F.R. 
§ 3.324 is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

